Citation Nr: 1403884	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-50 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to December 1967 with subsequent periods of Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is needed. 


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as the issue addressed on the merits is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran asserts that his tinnitus began in service from exposure to boiler room noises on naval ships and from gunfire while assisting in loading the ship's guns, and has persisted since.  His DD Form 214 confirms his occupational specialty was boiler man.  

The Veteran's STRs (to include Reserve records) are silent for complaints, findings, treatment, or diagnosis relating to tinnitus.

In an April 1980 postservice hearing conservation questionnaire the Veteran reported ringing in his ears.  He participated in a mandatory hearing conservation program in his postservice employment and consistently reported ringing in his ears from 1994 until he retired in 2006.  

On April 2007 VA examination, the Veteran reported constant tinnitus in both ears.  The examiner noted that he did not recall when tinnitus began, (although he noted that it began before his hearing loss, which he reported began in 1977).  The examiner commented that usually patients remember the onset of tinnitus very clearly.  The examiner concluded that tinnitus was less likely than not the result of military noise exposure.  

A September 2008 audiologist's opinion noted that the Veteran reported ongoing tinnitus in both ears.  

At the October 2013 hearing, the Veteran testified that he has had ringing in his ears since his first year in the service due to the location of his general quarters' station.  He reported that he was stationed behind a large gun and was in charge of loading the gun.  He testified that he would walk away with ringing in his ears after finishing firing exercises.  

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Further, it may reasonably be conceded that he was subjected to some degree of noise trauma in service by nature of his military occupational specialty (MOS) (boiler man). 

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's allegation that he has had tinnitus ever since service.  He has consistently reported having tinnitus since service, and his ringing in his ears was noted on earliest postservice hearing conservation questionnaire.  Although the VA examiner noted that the Veteran could not remember the exact date of onset of his tinnitus (and seemed to weigh this against his claim), the Board finds that his forgetfulness is consistent with his contention that onset was more remote (i.e., in service) than recent, and his report that it preceded his hearing loss (which he noted began in 1977).  His statements, as they relate to his tinnitus, have been consistent and are considered credible as they are supported by the medical evidence of record.  The Board finds no reason to reject his accounts.

Resolving reasonable doubt in the Veteran's favor as mandated, the Board concludes that the competent evidence of record reasonably supports his claim, and that service connection for tinnitus is warranted.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by audiometry on VA examination.  See 38 C.F.R. § 3.385.  Likewise, based on the Veteran's MOS it may reasonably be conceded that he was exposed to some degree of noise trauma in service.  What remains necessary to substantiate his claim is competent evidence that relates the bilateral hearing loss to the noise trauma in service. 

The Veteran was afforded a VA examination to address this matter in April 2007.  The examiner opined that the Veteran's hearing loss was less likely than not caused by the military; the rationale for the opinion cited that he reported onset of his hearing loss in 1977 (when he was not in service).  Additionally, the examiner noted that when he left active duty service, the Veteran did not have a hearing loss disability and it was not until after service, when he worked full time in a boiler room and was exposed to loud noises at all times, that he reported hearing loss.  

The April 2007 examiner's opinion is inadequate for rating purposes because the examiner did not discuss the Veteran's reports of exposure to noise in service, including from working in a boiler room while on active duty (similar to the noise to which he was exposed postservice).  The examiner did not have the opportunity to consider the lay statements by the Veteran's fellow servicemen who reported they observed his hearing difficulties firsthand.  Significantly also, the Court has held that the absence of a hearing loss disability on separation does not necessarily preclude service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly another (adequate) opinion regarding the likely etiology of the Veteran's hearing loss is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

The case is REMANDED for the following:

1. The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for his hearing loss disability since 2008, and to provide the authorizations necessary for VA to obtain all outstanding records of any private evaluations or treatment he received for such disability.  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the sources identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. After the development sought above is completed, the RO should arrange for the Veteran's record to be forwarded to an audiologist for review and a supplemental opinion regarding the etiology of his bilateral hearing loss disability.  Based on a review of the Veteran's claims file, the audiologist should offer an opinion that responds to the following: 

What is the most likely etiology for the Veteran's hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his exposure to noise trauma in service?  If not, please identify the etiological factor(s) for the hearing loss considered more likely.  

The examiner is asked to address the Veteran's reports of exposure to noise during service, as well the effect, if any, his postservice noise exposure had on his development of hearing loss, and to acknowledge the lay statements submitted in support of the claim.  

The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data, as indicated.
3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


